Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 4, and 5-6 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Noguchi et al. (US 20200361450 A1; hereinafter known as Noguchi).
Regarding claim 1, Noguchi teaches An automated driving system that controls an automated driving vehicle providing a driverless transportation service to a user, wherein a pick-up and drop-off area is a predetermined area in which the automated driving vehicle stops to pick up or drop off the user,
{Abstract “A vehicle control system includes a recognizer configured to recognize a surrounding situation of a first vehicle and a driving controller configured to cause the first vehicle to stop in a predetermined area of a parking lot by controlling at least one of steering and a speed of the first vehicle on the basis of the situation recognized by the recognizer. When a specific user having priority over another user to get into or out of the first vehicle uses the first vehicle, the driving controller causes the first vehicle to stop at a priority position closer to a pedestrian gate leading to an outside of the parking lot than other positions within the area in preference to a second vehicle different from the first vehicle.”
}
the automated driving system comprising: 
a processor configured to control the automated driving vehicle so as to stop in a target stop space in the pick-up and drop-off area; and 
{Abstract “A vehicle control system includes a recognizer configured to recognize a surrounding situation of a first vehicle and a driving controller configured to cause the first vehicle to stop in a predetermined area of a parking lot by controlling at least one of steering and a speed of the first vehicle on the basis of the situation recognized by the recognizer. When a specific user having priority over another user to get into or out of the first vehicle uses the first vehicle, the driving controller causes the first vehicle to stop at a priority position closer to a pedestrian gate leading to an outside of the parking lot than other positions within the area in preference to a second vehicle different from the first vehicle.”

Para [0058] “The automated driving control device 100 includes, for example, a first controller 120, a second controller 160, a third controller 180, and a storage 190. Some or all of the first controller 120, the second controller 160, and the third controller 180 are implemented, for example, by a processor such as a central processing unit (CPU) or a graphics-processing unit (GPU) executing a program (software). Some or all of these components are implemented by hardware (a circuit including circuitry) such as large-scale integration (LSI), an application-specific integrated circuit (ASIC), a field-programmable gate array (FPGA), or a graphics-processing unit (GPU) or may be implemented by software and hardware in cooperation.”

a memory configured to store standard stop position information indicating a position of a standard stop space in the pick-up and drop-off area and surrounding situation information indicating a situation around the automated driving vehicle, wherein 

{
Para [0095] “[0095] The storage 430 is implemented by, for example, an HDD, a flash memory, an EEPROM, a ROM, a RAM, or the like. The storage 190 stores, for example, information such as parking lot map information 432, a parking space state table 434, and use schedule information 436 in addition to programs to be read and executed by the processor.”

Where parking lot map information and a parking space state table can be considered surrounding situation information indicating a situation around the automated driving vehicle. Additionally, the memory stores standard stop position information indicating a position of a standard stop space.

Fig. 8 Para [0102-0103] “In consideration of such circumstances, buttons B6 to B8 for selecting the next candidate for the stop position are further displayed on the selection page. In the example shown in FIG. 8, the second space SP2 is selected as a space where a vehicle is stopped with the top priority and the first space SP1 is selected as a space where a vehicle is stopped with the second priority. The operation on the buttons B6 to B8 is an example of a “second operation”. The controller 420 acquires these pieces of registration information from a web server that provides the website and stores the acquired information in the storage 430 as use schedule information 436. These pieces of information may be registered via an application that provides a service equivalent to that of the website.”

Where SP2 the top priority space can be considered the standard stop space and as shown in fig. 8 its position is known to the system.
}

a direction of vehicle travel in the pick-up and drop-off area is a first direction that is predetermined, 

the pick-up and drop-off area includes a downstream area existing in the first direction from the standard stop space and an upstream area existing in a second direction opposite to the first direction from the standard stop space, and 
{As shown in the figure below vehicles travel in one direction to come into and leave the pickup/dropoff area in one direction.

    PNG
    media_image1.png
    856
    553
    media_image1.png
    Greyscale
 

Para [0102] “In consideration of such circumstances, buttons B6 to B8 for selecting the next candidate for the stop position are further displayed on the selection page. In the example shown in FIG. 8, the second space SP2 is selected as a space where a vehicle is stopped with the top priority and the first space SP1 is selected as a space where a vehicle is stopped with the second priority. The operation on the buttons B6 to B8 is an example of a “second operation”.”

Where SP2 is the priority space and the priority space can be considered the standard space. The space in front of it (sp1) can be considered to be in a downstream area and the space behind (sp3) it can be considered to be in an upstream area.
 }

the processor is further configured to: determine, based on the surrounding situation information, whether or not the standard stop space indicated by the standard stop position information is available for the automated driving vehicle to stop; 

{fig. 10 label S114, Para [0123] “When it is determined that the host vehicle M has arrived at the stopping area 310, the action plan generator 140 determines whether or not the priority space within the stopping area 310 is empty on the basis of a recognition result of the recognizer 130 (step S114).”

Para [0062] “The recognizer 130 recognizes a surrounding situation of the host vehicle M on the basis of information input from the camera 10, the radar device 12, and the finder 14 via the physical object recognition device 16, i.e., sensor-fusion detection results.”
}

when the standard stop space is available for the automated driving vehicle to stop, set the standard stop space as the target stop space; and 
{fig. 10 label S116, Para [0124] “When no other vehicle is stopped in the priority space and the priority space is empty, the action plan generator 140 generates a target trajectory for causing the host vehicle M to move to the priority space and stop in the priority space. In response to this, the second controller 160 causes the host vehicle M to stop in the priority space by controlling the speed and steering of the host vehicle M on the basis of the target trajectory (step S116).”

By generating a trajectory for the priority space, e.g. standard space, it can be said to be set as the target space
}

when the standard stop space is not available for the automated driving vehicle to stop to drop off the user, search for an upstream available space in the upstream area in which the automated driving vehicle can be stopped based on the surrounding situation information, and preferentially set the upstream available space as the target stop space.
{fig. 10 label S118, s120, s122, Para [0125] “When another vehicle is already stopped in the priority space and the priority space is not empty, the HMI controller 184 causes the display of the outputter 34 to display a consent confirmation screen (step S118). The consent confirmation screen is a screen for asking for the consent of the user so that the host vehicle M is parked in another space (for example, a space before or after the priority space) when the priority space is not empty.”

Where by querying the user if they would like to stop the vehicle in a space before the priority space it can be said the processor is searching for an upstream space.

Para [0128] “When the consent operation has been input to the inputter 32, the action plan generator 140 generates a target trajectory for causing the host vehicle M to move to another space and stop in the other space. In response to this, the second controller 160 causes the host vehicle M to stop in the other space by controlling the speed and steering of the host vehicle M on the basis of the target trajectory (step S122).”

By generating a trajectory for the other space that is an upstream space, it can be said to be preferentially set as the target space

Fig. 22 is the method used for drop off of a user as discussed in para [0112] and para [0129].
}


Regarding claim 2, Noguchi teaches The automated driving system according to claim 1, wherein when the standard stop space is not available for the automated driving vehicle to stop to drop off the user, the processor sets the upstream available space closest to the standard stop space as the target stop space.

{fig. 10 label S118, s120, s122, Para [0124] “When another vehicle is already stopped in the priority space and the priority space is not empty, the HMI controller 184 causes the display of the outputter 34 to display a consent confirmation screen (step S118). The consent confirmation screen is a screen for asking for the consent of the user so that the host vehicle M is parked in another space (for example, a space before or after the priority space) when the priority space is not empty.”

Fig. 8 where the space SP3 can be selected and is immediately next to the standard space sp2 and thus is considered the closest upstream space.

Para [0128] “When the consent operation has been input to the inputter 32, the action plan generator 140 generates a target trajectory for causing the host vehicle M to move to another space and stop in the other space. In response to this, the second controller 160 causes the host vehicle M to stop in the other space by controlling the speed and steering of the host vehicle M on the basis of the target trajectory (step S122).”

By generating a trajectory for sp3, the space can be considered set as the target space. 
}

Regarding claim 4, Noguchi teaches The automated driving system according to claim 1, wherein when the standard stop space is not available for the automated driving vehicle to stop to pick up the user, the processor searches for a downstream available space in the downstream area in which the automated driving vehicle can be stopped based on the surrounding situation information, and preferentially sets the downstream available space as the target stop space.

{ fig. 10 label S118, s120, s122, Para [0124] “When another vehicle is already stopped in the priority space and the priority space is not empty, the HMI controller 184 causes the display of the outputter 34 to display a consent confirmation screen (step S118). The consent confirmation screen is a screen for asking for the consent of the user so that the host vehicle M is parked in another space (for example, a space before or after the priority space) when the priority space is not empty.”

Where by querying the user if they would like to stop the vehicle in a space after the priority space it can be said the processor is searching for a downstream space.

Para [0128] “When the consent operation has been input to the inputter 32, the action plan generator 140 generates a target trajectory for causing the host vehicle M to move to another space and stop in the other space. In response to this, the second controller 160 causes the host vehicle M to stop in the other space by controlling the speed and steering of the host vehicle M on the basis of the target trajectory (step S122).”

By generating a trajectory for the other space that is a downstream space, it can be said to be preferentially set as the target space.
}

Regarding claim 5, Noguchi teaches An automated driving system that controls an automated driving vehicle providing a driverless transportation service to a user, wherein a pick-up and drop-off area is a predetermined area in which the automated driving vehicle stops to pick up or drop off the user,
{Abstract “A vehicle control system includes a recognizer configured to recognize a surrounding situation of a first vehicle and a driving controller configured to cause the first vehicle to stop in a predetermined area of a parking lot by controlling at least one of steering and a speed of the first vehicle on the basis of the situation recognized by the recognizer. When a specific user having priority over another user to get into or out of the first vehicle uses the first vehicle, the driving controller causes the first vehicle to stop at a priority position closer to a pedestrian gate leading to an outside of the parking lot than other positions within the area in preference to a second vehicle different from the first vehicle.”
}
the automated driving system comprising: 
a processor configured to control the automated driving vehicle so as to stop in a target stop space in the pick-up and drop-off area; and 

{Abstract “A vehicle control system includes a recognizer configured to recognize a surrounding situation of a first vehicle and a driving controller configured to cause the first vehicle to stop in a predetermined area of a parking lot by controlling at least one of steering and a speed of the first vehicle on the basis of the situation recognized by the recognizer. When a specific user having priority over another user to get into or out of the first vehicle uses the first vehicle, the driving controller causes the first vehicle to stop at a priority position closer to a pedestrian gate leading to an outside of the parking lot than other positions within the area in preference to a second vehicle different from the first vehicle.”

Para [0058] “The automated driving control device 100 includes, for example, a first controller 120, a second controller 160, a third controller 180, and a storage 190. Some or all of the first controller 120, the second controller 160, and the third controller 180 are implemented, for example, by a processor such as a central processing unit (CPU) or a graphics-processing unit (GPU) executing a program (software). Some or all of these components are implemented by hardware (a circuit including circuitry) such as large-scale integration (LSI), an application-specific integrated circuit (ASIC), a field-programmable gate array (FPGA), or a graphics-processing unit (GPU) or may be implemented by software and hardware in cooperation.”

a memory configured to store standard stop position information indicating a position of a standard stop space in the pick-up and drop-off area and surrounding situation information indicating a situation around the automated driving vehicle, wherein 

{
Para [0095] “[0095] The storage 430 is implemented by, for example, an HDD, a flash memory, an EEPROM, a ROM, a RAM, or the like. The storage 190 stores, for example, information such as parking lot map information 432, a parking space state table 434, and use schedule information 436 in addition to programs to be read and executed by the processor.”

Where parking lot map information and a parking space state table can be considered surrounding situation information indicating a situation around the automated driving vehicle. Additionally, the memory stores standard stop position information indicating a position of a standard stop space.

Fig. 8 Para [0102-0103] “In consideration of such circumstances, buttons B6 to B8 for selecting the next candidate for the stop position are further displayed on the selection page. In the example shown in FIG. 8, the second space SP2 is selected as a space where a vehicle is stopped with the top priority and the first space SP1 is selected as a space where a vehicle is stopped with the second priority. The operation on the buttons B6 to B8 is an example of a “second operation”. The controller 420 acquires these pieces of registration information from a web server that provides the website and stores the acquired information in the storage 430 as use schedule information 436. These pieces of information may be registered via an application that provides a service equivalent to that of the website.”

Where SP2 the top priority space can be considered the standard stop space and as shown in fig. 8 its position is known to the system.
}
a direction of vehicle travel in the pick-up and drop-off area is a first direction that is predetermined, 

the pick-up and drop-off area includes a downstream area existing in the first direction from the standard stop space and an upstream area existing in a second direction opposite to the first direction from the standard stop space, and 
{As shown in the figure below vehicles travel in one direction to come into and leave the pickup/dropoff area in one direction.

    PNG
    media_image1.png
    856
    553
    media_image1.png
    Greyscale
 

Para [0102] “In consideration of such circumstances, buttons B6 to B8 for selecting the next candidate for the stop position are further displayed on the selection page. In the example shown in FIG. 8, the second space SP2 is selected as a space where a vehicle is stopped with the top priority and the first space SP1 is selected as a space where a vehicle is stopped with the second priority. The operation on the buttons B6 to B8 is an example of a “second operation”.”

Where SP2 is the priority space and the priority space can be considered the standard space. The space in front of it (sp1) can be considered to be in a downstream area and the space behind (sp3) it can be considered to be in an upstream area.
 }

the processor is further configured to: determine, based on the surrounding situation information, whether or not the standard stop space indicated by the standard stop position information is available for the automated driving vehicle to stop; 

{fig. 22 label S316, Para [0167] “When it is determined that the host vehicle M has arrived at the stopping area 310, the action plan generator 140 determines whether or not the priority space within the stopping area 310 is empty on the basis of a recognition result of the recognizer 130 (step S312).”

Para [0062] “The recognizer 130 recognizes a surrounding situation of the host vehicle M on the basis of information input from the camera 10, the radar device 12, and the finder 14 via the physical object recognition device 16, i.e., sensor-fusion detection results.”
}

when the standard stop space is available for the automated driving vehicle to stop, set the standard stop space as the target stop space; and 
{fig. 22 label S116, Para [0168] “When no other vehicles are stopped in the priority space and the priority space is empty, the action plan generator 140 generates a target trajectory for causing the host vehicle M to move to the priority space and stop in the priority space. In response to this, the second controller 160 causes the host vehicle M to stop in the priority space by controlling the speed and steering of the host vehicle M on the basis of the target trajectory (step S314).”

By generating a trajectory for the priority space, e.g. standard space, it can be said to be set as the target space
}

when the standard stop space is not available for the automated driving vehicle to stop to pick up the user, search for a downstream available space in the downstream area in which the automated driving vehicle can be stopped based on the surrounding situation information, and preferentially set the downstream available space as the target stop space.
{fig. 22 label S316, s318, s320, Para [0169] “When another vehicle is already stopped in the priority space and the priority space is not empty, the communication controller 182 transmits information for causing a terminal device (for example, a portable phone) carried by a specific user or a person related to the specific user to display a consent confirmation screen (hereinafter referred to as display information) via the communication device 20 (step S316)”

Para [0174] “When the buttons B6 to B8 have been operated on the space selection page shown in the example of FIG. 8, i.e., when the user consents to set another space as a stop position in preparation for a case in which the priority space is not already empty, the processing of S316 and S318 may be omitted.”

Fig. 8 shows a space downstream of the priority space can be selected.

Where by querying the user if they would like to stop the vehicle in a space before the priority space it can be said the processor is searching for an upstream space.

Para [0173] “When it is determined that the specific user or the person related to the specific user has consented to stop the host vehicle M in another space, the action plan generator 140 generates a target trajectory for causing the host vehicle M to move to another space and stop in the other space. In response to this, the second controller 160 causes the host vehicle M to stop in the other space by controlling the speed and the steering of the host vehicle M on the basis of the target trajectory (step S320)”

By generating a trajectory for the other space that is an downstream space, it can be said to be preferentially set as the target space.

Fig. 22 is the method used for pick up of a user as discussed in para [0160] and para [0176]. It should be noted that label s322 has been mislabeled, as the text description in para [0176] specifically states that the user is getting into the vehicle.
}


Regarding claim 6, Noguchi teaches The automated driving system according to claim 5, wherein when the standard stop space is not available for the automated driving vehicle to stop to  pick up the user, the processor sets the downstream available space closest to the standard stop space as the target stop space.

{ fig. 22 label S316, s318, s320, Para [0169] “When another vehicle is already stopped in the priority space and the priority space is not empty, the communication controller 182 transmits information for causing a terminal device (for example, a portable phone) carried by a specific user or a person related to the specific user to display a consent confirmation screen (hereinafter referred to as display information) via the communication device 20 (step S316)”

Para [0174] “When the buttons B6 to B8 have been operated on the space selection page shown in the example of FIG. 8, i.e., when the user consents to set another space as a stop position in preparation for a case in which the priority space is not already empty, the processing of S316 and S318 may be omitted.”

Fig. 8 where the space sp1 can be selected and is immediately next to the standard space sp2 and thus is considered the closest downstream space.

Para [0173] “When it is determined that the specific user or the person related to the specific user has consented to stop the host vehicle M in another space, the action plan generator 140 generates a target trajectory for causing the host vehicle M to move to another space and stop in the other space. In response to this, the second controller 160 causes the host vehicle M to stop in the other space by controlling the speed and the steering of the host vehicle M on the basis of the target trajectory (step S320)”

By generating a trajectory for the other space that is a downstream space, it can be said to be set as the target space.
}


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Noguchi et al. (US 20200361450 A1; hereinafter known as Noguchi) in view of Sham (US 20170144654 A1).

Regarding Claim 3, Noguchi teaches The automated driving system according to claim 1, wherein when the standard stop space is not available for the automated driving vehicle to stop to drop off the user, the processor searches for a first upstream available space that is the upstream available space closest to the standard stop space,
{fig. 10 label S118, s120, s122, Para [0124] “When another vehicle is already stopped in the priority space and the priority space is not empty, the HMI controller 184 causes the display of the outputter 34 to display a consent confirmation screen (step S118). The consent confirmation screen is a screen for asking for the consent of the user so that the host vehicle M is parked in another space (for example, a space before or after the priority space) when the priority space is not empty.”

Fig. 8 where the space SP3 can be selected and is immediately next to the standard space sp2 and thus is considered the closest upstream space. The processor receiving and processing the selection can considered it searching for the space.
}

Noguchi does not teach, and when a distance between the standard stop space and the first upstream available space exceeds a threshold, the processor searches for a downstream available space in the downstream area in which the automated driving vehicle can be stopped based on the surrounding situation information, and sets the downstream available space as the target stop space. 

However, Sham teaches and when a distance between the standard stop space and the first upstream available space exceeds a threshold, the processor searches for a downstream available space in the downstream area in which the automated driving vehicle can be stopped based on the surrounding situation information, and sets the downstream available space as the target stop space.
{Para [0062] “However, in some examples, e.g. in less controlled areas such as street or public pay parking, there is the possibility that the selected spot may be taken before the vehicle arrives. Therefore, systems and methods described herein may also provide for a rerouting function whereby the vehicle may be redirected enroute if the selected parking space is taken by someone else. This may be implemented in various ways including monitoring the location of the vehicle and the status of the selected parking space. If the status of the parking space changes to occupied, e.g. based on detecting another vehicle in the space, before the user's vehicle arrives at the parking spot and/or the parking structure, then the system may calculate a nearest available space and send new guidance information to the vehicle, as was done in 320. In some examples, the user may be sent an update alerting them to the change, or may be presented with a new selection interface to pick an alternate parking space.”

As one of ordinary skill in the art would know, the nearest available space in street parking or public parking will be in certain situations downstream of the of selected, e.g. standard, space. If this where the case it all upstream available spaces would exceed the distance threshold the nearest space which happens to be a downstream space.
}

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Noguchi to incorporate the teachings of Sham to select the nearest space which can be downstream because 1) it can require the least amount of rerouting of the vehicle saving time and energy, and 2) as it is closest to the spot selected by the user it may require the least amount of distance to travel by foot when user exits the vehicle increasing convenience to the user.

Regarding Claim 7, Noguchi teaches The automated driving system according to claim 5, wherein when the standard stop space is not available for the automated driving vehicle to stop to pick up the user, the processor searches for a first downstream available space that is the downstream available space closest to the standard stop space,

{fig. 22 label S316, s318, s320, Para [0169] “When another vehicle is already stopped in the priority space and the priority space is not empty, the communication controller 182 transmits information for causing a terminal device (for example, a portable phone) carried by a specific user or a person related to the specific user to display a consent confirmation screen (hereinafter referred to as display information) via the communication device 20 (step S316)”

Para [0174] “When the buttons B6 to B8 have been operated on the space selection page shown in the example of FIG. 8, i.e., when the user consents to set another space as a stop position in preparation for a case in which the priority space is not already empty, the processing of S316 and S318 may be omitted.”

Fig. 8 where the space sp1 can be selected and is immediately next to the standard space sp2 and thus is considered the closest downstream space. The processor receiving and processing the selection can considered it searching for the space.
}

Noguchi does not teach, and when a distance between the standard stop space and the first downstream available space exceeds a threshold, the processor searches for an upstream available space in the upstream area in which the automated driving vehicle can be stopped based on the surrounding situation information, and sets the upstream available space as the target stop space. 

However, Sham teaches and when a distance between the standard stop space and the first downstream available space exceeds a threshold, the processor searches for an upstream available space in the upstream area in which the automated driving vehicle can be stopped based on the surrounding situation information, and sets the upstream available space as the target stop space.
{Para [0062] “However, in some examples, e.g. in less controlled areas such as street or public pay parking, there is the possibility that the selected spot may be taken before the vehicle arrives. Therefore, systems and methods described herein may also provide for a rerouting function whereby the vehicle may be redirected enroute if the selected parking space is taken by someone else. This may be implemented in various ways including monitoring the location of the vehicle and the status of the selected parking space. If the status of the parking space changes to occupied, e.g. based on detecting another vehicle in the space, before the user's vehicle arrives at the parking spot and/or the parking structure, then the system may calculate a nearest available space and send new guidance information to the vehicle, as was done in 320. In some examples, the user may be sent an update alerting them to the change, or may be presented with a new selection interface to pick an alternate parking space.”

As one of ordinary skill in the art would know, the nearest available space in street parking or public parking will be in certain situations upstream of the of selected, e.g. standard, space. If this where the case it all downstream available spaces would exceed the distance threshold the nearest space which happens to be a upstream space.
}

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Noguchi to incorporate the teachings of Sham to select the nearest space which can be upstream because 1) it can require the least amount of rerouting of the vehicle saving time and energy, and 2) as it is closest to the spot selected by the user it may require the least amount of distance to travel by foot when user exits the vehicle increasing convenience to the user.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Rasmusson et al. (US 20180136656 A1) teaches “In one embodiment, a method includes identifying, based on map data, an area for pick-up or drop-off of a user by an autonomous vehicle. The method also includes determining, based on autonomous-vehicle sensor data that represents an external environment of the autonomous vehicle, one or more potential pick-up or drop-off locations within the area. The method also includes calculating, based at least in part on the autonomous-vehicle sensor data and historical data a viability score for each of the potential pick-up or drop-off locations. The historical data includes past pick-up or drop-off locations for one or more past users. The method also includes providing for display a visual representation of at least a portion of the area for pick-up or drop-off that indicates at least one of the one or more potential pick-up or drop-off locations”.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MATTA whose telephone number is (571)272-4296. The examiner can normally be reached Mon - Fri 10:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lee can be reached on (571) 270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.G.M./Examiner, Art Unit 3668                                                                                                                                                                                                        
/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668